DETAILED ACTION
Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Arguments
2.	Applicant’s remarks received on 7/11/2022 with respect to the amended claims have been acknowledged and are moot in view of a new ground of rejection.  Currently claims 1-5, 7-14, 18, and 20-24 are rejected; and claims 6, 15-17, and 19 canceled.

Response to Amendments
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1, 3, 4, 7, 8, 13, 14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Okude et al (US Pub: 2010/0039224) (Applicant disclosed reference) and in further view of Tan et al (CN Pub: 103434484A), Xu (CN Pub: 105096528A), and Ganong et al (US Pub: 2017/0124385).
Regarding claim 1 (currently amended), Okude et al teaches: A method comprising: establishing, by a mobile computing device, a connection with a vehicle computing system of a vehicle [fig. 7: S301]; after establishing the connection, receiving, by the mobile computing device and from the vehicle computing system, first feature data associated with at least one image of a face of a user of the vehicle, wherein the at least one image of the face of the user of the vehicle is captured by an image capture device connected to at least a portion of the vehicle [fig. 7: S302, p0052]; determining, by the mobile computing device and based on a comparison between the first feature data and second feature data associated with at least one image of a face of a previously enrolled user of the mobile computing device, a match between the user of the vehicle and the previously enrolled user [fig. 7: S303]; authenticating, by the mobile computing device and based on the match, the user of the vehicle; and sending, by mobile computing device and to the vehicle computing system, authentication data for the user of the vehicle, wherein the authentication data is indicative of the match [fig. 7: S304, S305].
For a redundant teaching in the same field of endeavor, Tan et al also teaches comparing feature date from collected face image to that from pre-registered face image for authenticating a user in [abstract].  Therefore, the combined teaching of Okude et al and Tan et al would have made the claimed invention obvious to a skilled in the art. 	Okude et al in view of Tan et al does not specify comparing pitch or yaw angles of a face.  In the same field of endeavor, Xu teaches: wherein: the second feature data is included in at least one pose bucket from a plurality of pose buckets; and wherein each pose bucket from the plurality of pose buckets is associated with a respective range of pitch angles of the face of the previously enrolled user and a respective range of yaw angles of the face of the previously enrolled user [page 10: p07].  Therefore, given Xu’s prescription on collecting and comparing data points from various pitch angles, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to compare collected face images to previously stored/registered images from various pitch angles of the face to collect more data points for more accurate identification purpose.	Okude et al in view of Tan et al and Xu does not specify registering face features through a number of pose buckets.  In the same field of endeavor, Ganong et al teaches: prior to determining the match between the user of the vehicle and the previously enrolled user, enrolling, by the mobile computing device, the previously enrolled user by at least: determining, by the mobile computing device, whether a number of pose buckets that include the second feature data satisfies a threshold number of pose buckets; and responsive to determining that the number of pose buckets does not satisfy the threshold number of pose buckets, outputting, by the mobile computing device,2Application Number 16/764,322 Response to Office Action mailed April 27, 2022instructions for the previously enrolled user to move a head of the previously enrolled user [p0017-p0021, p0295, p0322 (Number of multiple poses or multiple frames for each pose can be set as a threshold number for prompting user to pose at various location in order to capture multiple facial features during registration for later comparison.)].  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to instruct user to register face features through a number of pose buckets for more accurate face comparison and recognition.

Regarding claim 3 (previously presented), the rationale applied to the rejection of claim 1 has been incorporated herein.  Okude et al further teaches: The method of claim 1, wherein the authentication data for the user of the vehicle includes unique identification information associated with at least one of the mobile computing device or the user of the vehicle [p0052]. 	Regarding claim 4 (previously presented), the rationale applied to the rejection of claim 1 has been incorporated herein.  Okude et al further teaches: The method of claim 1, wherein establishing the connection comprises securely pairing the mobile computing device with the vehicle computing system of the vehicle, wherein the mobile computing device comprises a trusted device that is associated with a user account of the user of the vehicle on the vehicle computing system [p0039 p0040 (Communicating user account/setting data through Bluetooth which uses encryption based on security protocols.)].

Regarding claim 7 (currently amended), the rationale applied to the rejection of claim 1 has been incorporated herein.  Xu further teaches: The method of claim 1, further comprising: selecting, by the mobile computing device, from the second feature data, feature data included in a particular pose bucket of the plurality of pose buckets, wherein the particular pose bucket is associated with the first feature data associated with the at least one image of the face of the user of the vehicle, and wherein determining the match between the user of the vehicle and the previously enrolled user is based on the first feature data and the selected feature data associated with the at least one image of the face of the previously enrolled user [page 3: p13, page 4 (Extracted facial features at different points are compared with those of the registered driver.)].  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to apply Xu’s feature points comparison technique to Okude et al in view of Tan et al’s application for comparing face images at the mobile device for more accurate result. 	Regarding claim 8 (original), the rationale applied to the rejection of claim 7 has been incorporated herein.  Xu further teaches: The method of claim 7, further comprising: determining, by the mobile computing device, a similarity score indicating a similarity between the first feature data associated with the at least one image of the face of the user of the vehicle and the selected feature data associated with the at least one image of the face of the previously enrolled user, wherein determining the match between the user of the vehicle and the previously enrolled user occurs responsive to determining that the similarity score satisfies a threshold similarity score [page 4: p01].
Regarding claim 13 (previously presented), the rationale applied to the rejection of claim 1 has been incorporated herein.  Tan et al further teaches: The method of claim 1, further comprising: determining, by the mobile computing device and during an enrollment phase, the second feature data of the at least one image of the face of the previously enrolled user using a machine learning model [p0059].  Therefore, applying learning model for training face image extraction would have been obvious to a skilled in the art. 	Regarding claim 14 (previously presented), the rationale applied to the rejection of claim 1 has been incorporated herein.  Okude et al and Tan et al further teach: The method of claim 1, wherein the mobile computing device comprises a wearable device [Okude: abstract; Tan: p0005, p0006 (A portable terminal/mobile device can be held or worn.  Or any variation of it would have been within grasp of an ordinary skilled in the art.)].
Claim 18 (currently amended) has been analyzed and rejected with regard to claim 1 and in accordance with Tan et al’s further teaching on: A computing device comprising: at least one processor; and at least one computer-readable storage device storing instructions that, when executed by the at least one processor, cause the at least one processor to [p0047, p0068].

Regarding claim 20 (previously presented), the rationale applied to the rejection of claim 18 has been incorporated herein.  Claim 20 has been analyzed and rejected with regard to claim 4.   

5.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Okude et al (US Pub: 2010/0039224) (Applicant disclosed reference), Tan et al (CN Pub: 103434484A), Xu (CN Pub: 105096528A), and Ganong et al (US Pub: 2017/0124385); and in further view of Liu et al (CN Pub: 107800708A).	 	Regarding claim 2 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Okude et al in view of Tan et al, Xu, and Ganong et al does not specify an infotainment system.  In the same field of endeavor, Liu et al teaches: The method of claim 1, wherein the vehicle computing system includes an infotainment head unit, and wherein sending, by the mobile computing device and to the vehicle computing system, the authentication data for the user of the vehicle causes the vehicle computing system to access user account information to log the user of the vehicle into the infotainment head unit [abstract].  Therefore, given Liu’s prescription on login user account to a car infotainment system, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to add a car infotainment system to login user account for future record and authentication purpose.
6.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Okude et al (US Pub: 2010/0039224) (Applicant disclosed reference), Tan et al (CN Pub: 103434484A), Xu (CN Pub: 105096528A), and Ganong et al (US Pub: 2017/0124385); and in further view of Hai (CN Pub: 105644500A).	 	Regarding claim 5 (currently amended), Okude et al in view of Tan et al, Xu, Ganong et al does not specify encrypting face image.  In the same field of endeavor, Hai teaches: The method of claim 1, wherein receiving the first feature data associated with the at least one image of the face of the user of the vehicle comprises, receiving, by the mobile computing device and from the vehicle computing system, an encrypted copy of the feature data associated with the at least one image of the face of the user of the vehicle [abstract, page 8: p04].  Therefore, given Hai’s prescription on encrypting face image, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to encrypt face image collected for transmission/storage for increased security.
7.	Claims 9-12 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Okude et al (US Pub: 2010/0039224) (Applicant disclosed reference), Tan et al (CN Pub: 103434484 A), Xu (CN Pub: 105096528A), and Ganong et al (US Pub: 2017/0124385); and in further view of Irie (US Pub: 2014/0301650) (Applicant disclosed reference).	 	Regarding claim 9 (currently amended), the rationale applied to the rejection of claim 1 has been incorporated herein.  Tan et al further prescribes: The method of claim 1, wherein the second feature data associated with the at least one image of the face of the previously enrolled user comprises a plurality of feature data associated with the at least one image of the face of the previously enrolled user, the method further comprising: determining, by the mobile computing device, based on the first feature data associated with the at least one image of the face of the user of the vehicle and each feature data of the plurality of feature data associated with the at least one image of the face of the previously enrolled user, a respective similarity score for each feature data of the plurality of feature data associated with the at least one image of the face of the previously enrolled user, wherein each similarity score indicates a similarity between the first feature data associated with the at least one image of the face of the user of the vehicle and the respective feature data of the plurality of feature data associated with the at least one image of the face of the previously enrolled user, wherein determining the match between the user of the vehicle and the previously enrolled user is based on the respective similarity score for the plurality of feature data associated with the at least one image of the face of the previously enrolled user [p0061 (Comparing similarity value/score to a threshold for authentication determination.)].  
In the same field of endeavor, Irie also teaches selecting multiple feature sampling points and generating multiple comparison feature quantities for comparison between a registered image and an input image [p0038-p0041].  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to determine similarity score for multiple feature data points in order to determine match between current user and previously register user for more accurate result.
 	Regarding claim 10 (original), the rationale applied to the rejection of claim 9 has been incorporated herein.  Irie further teaches: The method of claim 9, further comprising: determining, by the mobile computing device, based on the respective similarity scores, a highest ranked feature data of the plurality of feature data associated with the at least one image of the face of the previously enrolled user, wherein determining the match between the user of the vehicle and the previously enrolled user is based on the highest ranked feature data of the plurality of feature data associated with the at least one image of the face of the previously enrolled user [p0039].  Selecting a feature quantity having the maximum value from candidate feature data/quantity for face comparison has been well practiced in the art as prescribed by Irie.  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to utilize the highest ranked feature data for matching/comparison purpose for optimized result. 	Regarding claim 11 (original), the rationale applied to the rejection of claim 9 has been incorporated herein.  Irie further teaches: The method of claim 9, further comprising: determining, by the mobile computing device, based on the similarity scores for two or more feature data of the plurality of feature data associated with the at least one image of the face of the previously enrolled user, a composite similarity score, wherein determining the match between the user of the vehicle and the previously enrolled user is responsive to determining that the composite similarity score satisfies a threshold similarity score [p0040 (An average value of feature quantities/data can be a composite score.)].  Determining an average/composite score on feature quantities/data for face comparison has been well practiced in the art as prescribed by Irie.  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to utilize the feature data based on an average/composite score for matching/comparison purpose for optimized result. 	Regarding claim 12 (original), the rationale applied to the rejection of claim 11 has been incorporated herein.  Tan et al further teaches: The method of claim 11, wherein determining the match between the user of the vehicle and the previously enrolled user is responsive to determining that the respective similarity score for each of two or more feature data associated with the at least one image of the face of the previously enrolled user satisfies a threshold similarity score [p0061]. 

Regarding claim 21 (currently amended), the rationale applied to the rejection of claim 18 has been incorporated herein.  Claim 21 has been analyzed and rejected with regard to claim 9.   

Regarding claim 22 (new), the rationale applied to the rejection of claim 18 has been incorporated herein.  Claim 22 has been analyzed and rejected with regard to claim 9.  

Regarding claim 23 (new), the rationale applied to the rejection of claim 22 has been incorporated herein.  Claim 23 has been analyzed and rejected with regard to claim 10.  

Regarding claim 24 (new), the rationale applied to the rejection of claim 22 has been incorporated herein.  Claim 24 has been analyzed and rejected with regard to claim 11.  

Conclusion
8.	There is a new ground of rejection necessitated by the corresponding amendment presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
9.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
    
    /Fan Zhang/
								    Patent Examiner, Art Unit 2674